DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the response received 08 June 2022.
Claims 1-4 have been amended in the response received 08 June 2022.
Claims 1-4 are currently pending and have been examined.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-2 are directed systems and claims 3-4 are directed to methods.  
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of managing shipment of goods.  Specifically, representative claim 3 recites the abstract idea of: 
manages shipment of goods from a plurality of bases, and an analysis environment, 
	comprising a goods inventory management data that manages stocks of stock goods having a repetitive demand in a predetermined period from customers in an area of each of the plurality of bases, the repetitive demand in the predetermined period from the customers is determined by the system based on a greater than average demand in the predetermined period in the area, and stocks of non-stock goods are distinguished from the stock goods, and performing transaction process of stock goods and/or the non-stock goods in response to an order process of a customer in the customer residence
to execute steps of: 
	managing a number of the stock goods for each item in the ach of the plurality of bases, a delivery time between the plurality of bases, and a delivery time from the each of the plurality of bases to the customer residence, and updating and tracking, for goods shipped from each base, a current position of the goods being shipped; 
determining that an order process of an item of then non-stock goods is placed from the customer, transmitting a command for shipping the item of the non-stock goods in one base of the plurality of bases stocking the item of the non-stock goods, and controlling that the item of the non-stock goods is delivered to the customer residence from the one base of the plurality of bases, 
further determining that an additional order process for an item of the stock goods recorded in the goods inventory management database as the item stocked in the one base of the plurality of bases is placed from the customer after the non-stock goods passes through the one base of the plurality of bases via which tie item is delivered, transmitting a command for bundling the items of the stock goods and the item of non-stock goods at the one base of the plurality of bases to the one base of the plurality of bases. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 3 recites the abstract idea of managing shipment of goods, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims specifically recite activities of managing stocks of goods that are in stock that have high repetitive demand in an area of a base and the demand in a predetermined period and a greater than average demand in that area, where the in stock and not stocked goods are distinguished from each other, performing a transaction process of the goods that are in stock in response to an order of a customer, which is determined based on the demand of a predetermined period of a customer, managing the stocked goods and delivery times between the bases, updating and tracking the orders that have shipped, determining orders of items that are not in stock, determining additional orders for the in stock good, thereby making this a sales activity or behavior.  Thus, representative claim 3 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 3 includes the additional elements of a goods shipment management system comprising a server, base terminals that are installed, the computer, the management server, a front end part, an electronic, and a terminal. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 3 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 3 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 3 is ineligible.
Independent claims 1-2 and 4 are similar in nature to representative claim 3 and Step 2A, Prong 1 analysis is the same as above for representative claim 3. Independent claims 1-2 and 4 include the same additional elements that are included in representative claim 3. The Applicant’s specification does not provide any discussion or description of the claimed additional elements, as being anything other than generic elements. Thus, the claimed additional elements of claims 1-2 and 4, are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claims 1-2 and 4, do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claims 1-2 and 4, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
It is noted that there are no dependent claims and therefore are no included additional elements that would be further analyzed under Step 2A, Prong 2 of the 2019 PEG. Therefore there are no additional elements that would integrate into a practical application and would not provide an inventive concept. Accordingly, claims 1-2 and 4 are also directed towards an abstract idea. 
As such, claims 1-2 and 4 are ineligible. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sturm, N., et al. (Patent No. US 11,341,554 B1), in view of Yunes, J., et al. (Patent No. US 9,818,002 B1), and Franco, H. (Patent No. US 8, 015081 B1). 

Claim 1-
Sturm discloses a shipment management system, comprising 
a management server  that manages shipment of goods from a plurality of bases to a customer residence  (Sturm, see: Col. 5, ll. 37-40 disclosing “environment 100 [i.e., management server] includes an online concierge system 102. The system 102 is configured to receive orders from one or more users 104” and see: ll. 58 disclosing “environment 100 includes three warehouses 100 [i.e., plurality of bases]”; and see: Col. 12, ll. 40-41 disclosing “delivery location may be any location associated with a user, such as a user’s home [i.e., customer residence]”; Also see: FIG. 1);
wherein a base terminal is installed in each of the plurality of bases (Sturm, see: Col. 5, ll. 64-65 disclosing “concierge system 102 at one or more warehouses 110”), and 
the management server comprises  a goods inventory management database  that manages stock of stock goods having repetitive demand in a predetermined period from customers in an area of the each of the plurality of bases, the repetitive demand in the predetermined period from the customers is determined by the system based on a greater than average demand in the predetermined period in the area are distinguished from the stock goods (Sturm, see: Col. 4, ll. 30-34 disclosing “the interface may include a map identifying a geographic region, such as a geographic region specific by the shopper or stored in association with the shopper by the online concierge system, and warehouses within the geographic region”; and see: Col. 6, ll. 6-7 disclosing “inventory management engine 202, which interacts with inventory systems associated with each warehouse” and “inventory information of each warehouse [i.e., manages stock goods]”; and see: Col. 11, ll. 10-11 disclosing “turnover rates and inventory levels” and see: ll. 16-20 disclosing “more frequently re-stocked than others [i.e., repetitive demand]” and “the item characteristics include an item popularity score. The item popularity score for an item may be proportional to the number of delivery orders received that include the item”; and see: Col. 7, ll. 43-45 disclosing “fulfilling the orders during the various time intervals” and “identifying a time internal [i.e., predetermined period] where an estimated number of orders exceeds an estimated number of shoppers”; Also see: FIG. 7), and
            a front end part for performing an electronic transaction process of the stock goods and/or the non-stock goods in response to an order process from a terminal of a customer in the customer residence (Sturm, see: Col. 6, ll. 45-48 disclosing “The order fulfillment engine 206 is also configured to access the inventory database 204 in order to determine which products are available [i.e., stock goods] at which warehouse 110” and see: ll. 57-61 & 62-63 disclosing “order fulfillment engine 206 also facilitates transaction associated with each other” and “charge a payment instrument associated with a user” and “transmit payment information to an external payment gateway or payment processor [i.e., a front end]”), and
the management server manages a number of the stock goods for each item in the each of the plurality of bases, a delivery time between the plurality of bases, and a delivery time from the each of the plurality of bases to the customer residence, (Sturm, see: Col. 6, ll. 6-8 disclosing “inventory management engine 202, which interacts with inventory systems associated with each warehouse 110” and ll. 9-11 & 12-13 disclosing “requests and receives inventory information maintained by the warehouse 110. The inventory of each warehouse 110 is unique and may change over time” and “inventory management engine 202 monitors changes inventory for each participating warehouse”; and see: Col. 13, ll. 47-49 disclosing “The order may also include a delivery time specifying a date and a time range for the items to be delivered to the user”),  
wherein
           the management server determines that an order process of an item of the goods is placed from the terminal of the customer via the front end part to transmit a command for shipping the item of the goods delivered to the customer from the one base of the plurality of bases (Sturm, see: Col. 6, ll. 45-48 disclosing “The order fulfillment engine 206 is also configured to access the inventory database” and see: ll. 57-61 & 62-63 disclosing “order fulfillment engine 206 also facilitates transaction associated with each other” and “transmit payment information to an external payment gateway or payment processor [i.e., a front end]”; and see: Col. 12, ll. 40-41 disclosing “delivery location may be any location associated with a user, such as a user’s home”),
           the management server further determines that an order process for an item of the stock goods recorded in the goods inventory management database as an item stocked in the one base of the plurality of bases, via which the item of stock goods is delivered, is placed from the terminal of the customer to the front end part Sturm, see: Col. 6, ll. 45-48 disclosing “The order fulfillment engine 206 is also configured to access the inventory database 204 in order to determine which products are available at which warehouse 110” and see: ll. 57-61 & 62-63 disclosing “order fulfillment engine 206 also facilitates transaction associated with each other” and “transmit payment information to an external payment gateway or payment processor [i.e., a front end]”; and see: Col. 12, ll. 40-41 disclosing “delivery location may be any location associated with a user, such as a user’s home”
Although Sturm does disclose managing stocks of stock goods, and manages orders to shipping from a warehouse to a residence (Sturm, see: Col. 6, ll. 45-48 disclosing “The order fulfillment engine 206”), Sturm does not disclose that there is a management of non-stock goods, and does not disclose the management of updates and tracking for goods shipped and the current position of the goods that have been shipped. Sturm does not disclose: 
non-stock goods; 
manages stocks of non-stock goods;  
manages updates and tracks, for goods shipped from each base, a current position of the goods being shipped; 
shipping the item of the non-stock goods to the base in one base of the plurality of bases stocking the item of the non-stock goods, and controls that the item of the non-stock goods is delivered to the customer from the one base of the plurality of bases
but Yunes does teach: 
non-stock goods (Yunes, see: Col. 7, ll. 30-36 teaching “Events related to change in state of materials handing facility may be related, for example to many different movements of stocked or unstocked inventory items 106/116”; 
manages stocks of non-stock goods (Yunes, see: Col. 7, ll. 30-36 teaching “Events related to change in state of materials handing facility may be related, for example to many different movements of stocked or unstocked inventory items 106/116” and “receipt of an unstocked inventory item 116 at the materials handling facility 100”);  
manages updates and tracks, for goods shipped from each base, a current position of the goods being shipped (Yunes, see: Col. 7, ll. 30-36 teaching “Events related to change in state of materials handing facility may be related, for example to many different movements of stocked or unstocked inventory items 106/116” and “receipt of an unstocked inventory item 116 at the materials handling facility 100,” and see: ll. 41-42 teaching “inventory items 116 may be updated or reassessed upon processing event,” and see: ll. 44-49 teaching “Such locations may be determined, for example, by Global Positioning System (GPS)-based tracking [i.e., tracks for goods shipped, a current position]” and “an event may be generated automatically by the inventory placement application 129 if it anticipates that the location of products will have changed,” and see: ll. 50-51 teaching “movement of stocked inventory item 116…for shipping,” and ll. 54-57 teaching “movement of an unstocked inventory item 116” and “has been ordered, is in transit”); 
shipping the item of the non-stock goods to the base in one base of the plurality of bases stocking the item of the non-stock goods, and controls that the item of the non-stock goods is delivered to the customer from the one base of the plurality of bases (Yunes, see: Col. 3, see: 24-27 teaching “The materials handing facility 100 receives unstocked inventory items 116 from various suppliers and manufacturers” and “may comprise for example, products to be sold to customers,” and ll. 58-59 teaching “tentative placements of unstocked inventory items 116”; and see Col. 7, ll. 54-57 teaching “movement of an unstocked inventory item 116” and “has been ordered, is in transit”). 
 This step of Yunes is applicable to the system of Sturm, as they both share characteristics and capabilities, namely, they are directed to order fulfillment of products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sturm to include the features of manages stocks of non-stock goods, manages updates and tracks, for goods shipped from each base, a current position of the goods being shipped, and shipping the item of the non-stock goods to the base in one base of the plurality of bases stocking the item of the non-stock goods, and controls that the item of the non-stock goods is delivered to the customer from the one base of the plurality of bases, as taught by Yunes.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sturm in order to improve the optimal placement of inventory and shipping products from a handling facility (Yunes, see: Col. 1, ll. 37-52). 
Although Sturm discloses an order process of the stock goods and delivering the stock goods to the customer residence (Sturm, see: Col. 6, ll. 45-48 disclosing “The order fulfillment engine 206”), Sturm does not disclose an additional order process for stock goods. Sturm does not disclose: 
additional order process for an item of the stock goods after the goods are delivered to the customer residence from the base of the plurality of bases before the item of the goods passes through the one base of the plurality of bases via which the item is delivered, to transmit a command for bundling the items of the goods at the one base of the plurality of bases to the one base of the plurality of bases. 
Franco, however, does teach: 
additional order process for an item of the stock goods after the goods are delivered to the customer residence from the base of the plurality of bases before the item of the goods passes through the one base of the plurality of bases via which the item is delivered, to transmit a command for bundling the items of the goods at the one base of the plurality of bases to the one base of the plurality of bases (Franco, see: Col. 33, ll. 55-60 teaching “the consumer makes additional purchases and has sufficient visibility to schedule a pick up at a nearby order aggregation facility at 4:40 PM on Friday” and “The consumer decides to have the items ordered on Sunday and Wednesday aggregated for the Friday pick up”; and see: Col. 34, ll. 56-59 teaching “by having the carrier services 802 pick up the aggregated order at the order aggregation facility 804 and deliver it to an address designated by the consumer 807”). 
This step of Franco is applicable to the system of Sturm, as they both share characteristics and capabilities, namely, they are directed to inventory distribution.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sturm to include the features of additional order process for an item of the stock goods after the goods are delivered to the customer residence from the base of the plurality of bases before the item of the goods passes through the one base of the plurality of bases via which the item is delivered, to transmit a command for bundling the items of the goods at the one base of the plurality of bases to the one base of the plurality of bases, as taught by Franco. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sturm to improve delivery experiences for online orders (Franco, see: Col. 10). 

Regarding claim 3-
Claim 3 is directed to a method. Claim 3 recites limitations that are similar in nature to those addressed above for claim 1, which is directed towards a system. It is noted that claim 3 includes the additional feature of an analysis environment and the computer processing method, which are disclosed by Sturm (Sturm, see: Col. 5, ll. 37-40 disclosing “environment 100 [i.e., management server] includes an online concierge system 102. The system 102 is configured to receive orders from one or more users 104”). Claim 3 is therefore rejected for the same reasons as set forth above for claim 1.  




Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sturm, in view of Yunes, Franco, and  Nakata, H., et al. (PGP No. US 2017/0270478 A1). 

Claim 2-
Sturm discloses a goods shipment management system, comprising a management server that manages shipment of goods from at least one base to a customer residence (Sturm, see: Col. 5, ll. 37-40 disclosing “environment 100 [i.e., management server] includes an online concierge system 102. The system 102 is configured to receive orders from one or more users 104” and see: ll. 58 disclosing “environment 100 includes three warehouses 100 [i.e., plurality of bases]”; and see: Col. 12, ll. 40-41 disclosing “delivery location may be any location associated with a user, such as a user’s home [i.e., customer residence]”; Also see: FIG. 1), 
wherein a base terminal is installed in the at least one base (Sturm, see: Col. 5, ll. 64-65 disclosing “concierge system 102 at one or more warehouses 110”), and 
5the management server comprises 
a goods inventory management database that manages stocks of stock goods having a repetitive demand in a predetermined period from customers in an area of the at least one base, the repetitive  demand in the predetermined period from the customers is determined by the system based on a greater than average demand in the predetermined period in the area, and stocks of goods are distinguished from the stock goods (Sturm, see: Col. 4, ll. 30-34 disclosing “the interface may include a map identifying a geographic region, such as a geographic region specific by the shopper or stored in association with the shopper by the online concierge system, and warehouses within the geographic region”; and see: Col. 6, ll. 6-7 disclosing “inventory management engine 202, which interacts with inventory systems associated with each warehouse” and “inventory information of each warehouse [i.e., manages stock goods]”; and see: Col. 11, ll. 10-11 disclosing “turnover rates and inventory levels” and see: ll. 16-20 disclosing “more frequently re-stocked than others [i.e., repetitive demand]” and “the item characteristics include an item popularity score. The item popularity score for an item may be proportional to the number of delivery orders received that include the item” and “the item characteristics include an item popularity score. The item popularity score for an item may be proportional to the number of delivery orders received that include the item”), and 
a front end part for performing an electronic transaction process of the stock goods and/or the non-stock goods in response to an order process from a terminal of a customer in the customer residence Sturm, see: Col. 6, ll. 45-48 disclosing “The order fulfillment engine 206 is also configured to access the inventory database 204 in order to determine which products are available at which warehouse 110” and see: ll. 57-61 & 62-63 disclosing “order fulfillment engine 206 also facilitates transaction associated with each other” and “charge a payment instrument associated with a user” and “transmit payment information to an external payment gateway or payment processor [i.e., a front end]”, and 
15the management server manages a number of the stock goods for each item in the at least one base, a delivery time between the plurality of bases when the number of the bases is two or more, and a delivery time from the at least one base to the customer residence (Sturm, see: Col. 5, ll. 57-59 disclosing “The environment 100 also includes three warehouses 110a, 110b, and 110c [i.e., number of bases is two or more]”; and see: Col. 6, ll. 6-8 disclosing “inventory management engine 202, which interacts with inventory systems associated with each warehouse 110” and ll. 9-11 & 12-13 disclosing “requests and receives inventory information maintained by the warehouse 110. The inventory of each warehouse 110 is unique and may change over time” and “inventory management engine 202 monitors changes inventory for each participating warehouse”; and see: Col. 13, ll. 47-49 disclosing “The order may also include a delivery time specifying a date and a time range for the items to be delivered to the user”),
 20wherein
  the management server determines that an order process of an item of the goods is placed from the terminal of the customer via the front end part to transmit a command for shipping the item of the goods, delivered to the customer from the one base of the plurality of bases
 the management server determines that an order process of an item of the stock goods and/or the non-stock goods is placed from the terminal of the customer via the front end to transmit a command for shipping the item of the goods (Sturm, see: Col. 6, ll. 45-48 disclosing “The order fulfillment engine 206 is also configured to access the inventory database 204 in order to determine which products are available at which warehouse 110” and see: ll. 57-61 & 62-63 disclosing “order fulfillment engine 206 also facilitates transaction associated with each other” and “transmit payment information to an external payment gateway or payment processor [i.e., a front end]”; and see: Col. 12, ll. 40-41 disclosing “delivery location may be any location associated with a user, such as a user’s home”), 
the management server further determines that an order process for an 5item of the other goods recorded in the goods inventory management database as the item stocked in the base is placed from the terminal of the customer to the front end part after the stock goods and/or non-stock goods is delivered to the customer residence from the one base of the plurality of bases to (Sturm, see: Col. 6, ll. 45-48 disclosing “The order fulfillment engine 206 is also configured to access the inventory database 204 in order to determine which products are available at which warehouse 110” and see: ll. 57-61 & 62-63 disclosing “order fulfillment engine 206 also facilitates transaction associated with each other” and “transmit payment information to an external payment gateway or payment processor [i.e., a front end]”; and see: Col. 12, ll. 40-41 disclosing “delivery location may be any location associated with a user, such as a user’s home”).
Although Sturm does disclose managing stocks of stock goods, and manages orders to shipping from a warehouse to a residence (Sturm, see: Col. 6, ll. 45-48 disclosing “The order fulfillment engine 206”), Sturm does not disclose that there is a management of non-stock goods, and does not disclose the management of updates and tracking for goods shipped and the current position of the goods that have been shipped. Sturm does not disclose: 
manages stocks of non-stock goods;  
manages updates and tracks, for goods shipped from each base, a current position of the goods being shipped; 
shipping the item of the goods to the base terminal in the base stocking the item of the goods, and as a result, determines that the items of the  goods is delivered to the customer
but Yunes does teach: 
manages stocks of non-stock goods (Yunes, see: Col. 7, ll. 30-36 teaching “Events related to change in state of materials handing facility may be related, for example to many different movements of stocked or unstocked inventory items 106/116” and “receipt of an unstocked inventory item 116 at the materials handling facility 100”);  
manages updates and tracks, for goods shipped from each base, a current position of the goods being shipped (Yunes, see: Col. 7, ll. 30-36 teaching “Events related to change in state of materials handing facility may be related, for example to many different movements of stocked or unstocked inventory items 106/116” and “receipt of an unstocked inventory item 116 at the materials handling facility 100,” and see: ll. 41-42 teaching “inventory items 116 may be updated or reassessed upon processing event,” and see: ll. 44-49 teaching “Such locations may be determined, for example, by Global Positioning System (GPS)-based tracking [i.e., tracks for goods shipped, a current position]” and “an event may be generated automatically by the inventory placement application 129 if it anticipates that the location of products will have changed,” and see: ll. 50-51 teaching “movement of stocked inventory item 116…for shipping,” and ll. 54-57 teaching “movement of an unstocked inventory item 116” and “has been ordered, is in transit”). 
shipping the item of the goods to the base terminal in the base stocking the item of the goods, and as a result, determines that the items of the  goods is delivered to the customer (Yunes, see: Col. 3, see: 24-27 teaching “The materials handing facility 100 receives unstocked inventory items 116 from various suppliers and manufacturers” and “may comprise for example, products to be sold to customers,” and ll. 58-59 teaching “tentative placements of unstocked inventory items 116”; and see Col. 7, ll. 54-57 teaching “movement of an unstocked inventory item 116” and “has been ordered, is in transit”). 
 This step of Yunes is applicable to the system of Sturm, as they both share characteristics and capabilities, namely, they are directed to order fulfillment of products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sturm to include the features of manages stocks of non-stock goods, manages updates and tracks, for goods shipped from each base, a current position of the goods being shipped, and shipping the item of the goods to the base terminal in the base stocking the item of the goods, and as a result, determines that the items of the  goods is delivered to the customer, as taught by Yunes.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sturm in order to improve the optimal placement of inventory and shipping products from a handling facility (Yunes, see: Col. 1, ll. 37-52). 
	Although Sturm discloses delivery of items and transmits a command for shipping  those items to a customer residence (Sturm, see: Col. 6, ll. 45-48 disclosing “The order fulfillment engine 206”), Sturm does not disclose that there is redelivery of items when a customer is absent. Sturm does not disclose that the goods to be delivered are to be redelivered. 
redelivery of the item of the goods is to be performed owing to absence; 
transmit a command for the goods to be redelivered; 
Nakata, however, does teach: 
redelivery of the item of the goods is to be performed owing to absence (Nakata, see: paragraph [0060] teaching “package is not delivered on schedule or if the recipient is absent, the relevant message can still be sent to the receiver user”); 
transmit a command for the goods to be redelivered (Nakata, see: paragraph [0060] teaching “time of the redelivery of the package can be set after the playing of the message (S608)” and “package is not delivered on schedule or if the recipient is absent, the relevant message can still be sent to the receiver user” and the receiver user can quickly and easily arrange for the redelivery of the package”). 

 This step of Nakata is applicable to the system of Sturm, as they both share characteristics and capabilities, namely, they are directed to delivering packages to consumers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sturm to include the features of redelivery of the item of the goods is to be performed owing to absence and to transmit a command for the goods to be redelivered, as taught by Nakata. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sturm in order to provide efficient communication regarding the delivery of a package of items to a consumer (Nakata, see: paragraph [0007]).
Although Sturm discloses items of goods that are recorded in an inventory management database (Sturm, see: Col. 6, ll. 45-48 disclosing “The order fulfillment engine 206 is also configured to access the inventory database 204”), Sturm does not disclose an additional order process for an item. Sturm does not disclose: 
additional order process for an item of the other goods  recorded in the goods inventory management database as the item stocked in the base is placed from the terminal of the customer to the front end part after the stock goods and/or non-stock goods is delivered to the customer residence from the one base of the plurality of bases before the item of goods is to be delivered is shopped from the base again, to transmit a command for bundling the items of the other goods and the goods to be delivered to the base terminal in the base. 
Franco, however, does teach: 
additional order process for an item of the other goods  recorded in the goods inventory management database as the item stocked in the base is placed from the terminal of the customer to the front end part after the stock goods and/or non-stock goods is delivered to the customer residence from the one base of the plurality of bases before the item of goods is to be delivered is shopped from the base again, to transmit a command for bundling the items of the other goods and the goods to be delivered to the base terminal in the base (Franco, see: Col. 33, ll. 55-60 teaching “the consumer makes additional purchases and has sufficient visibility to schedule a pick up at a nearby order aggregation facility at 4:40 PM on Friday” and “The consumer decides to have the items ordered on Sunday and Wednesday aggregated for the Friday pick up”; and see: Col. 34, ll. 56-59 teaching “by having the carrier services 802 pick up the aggregated order at the order aggregation facility 804 and deliver it to an address designated by the consumer 807” and see: ll. 65-67 teaching “all the items ordered by the consumer Sunday through Thursday are ready for pick up at the order aggregation facility 804 selected by the consumer”). 
This step of Franco is applicable to the system of Sturm, as they both share characteristics and capabilities, namely, they are directed to inventory distribution.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sturm to include the features of additional order process for an item of the stock goods after the goods are delivered to the customer residence from the base of the plurality of bases before the item of the goods passes through the one base of the plurality of bases via which the item is delivered, to transmit a command for bundling the items of the goods at the one base of the plurality of bases to the one base of the plurality of bases, as taught by Franco. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sturm to improve delivery experiences for online orders (Franco, see: Col. 10). 
Regarding claim 4-
Claim 4 is directed to a method. Claim 4 recites limitations that are similar in nature to those addressed above for claim 2, which is directed towards a system. It is noted that claim 4 includes the additional feature of the computer processing method, which are disclosed by Sturm (Sturm, see: Col. 5, ll. 37-40 disclosing “environment 100 [i.e., management server] includes an online concierge system 102. The system 102 is configured to receive orders from one or more users 104”). Claim 4 is therefore rejected for the same reasons as set forth above for claim 2.  


Response to Arguments

With respect to the claim objections to claims 1-4 and in light of the Applicant’s amendments to the claims, the objections have been withdrawn. 

With respect to the rejections made under 35 U.S.C. 112(b), in light of the Applicant’s amendments to the claims, the 112(b) rejections have been withdrawn. 

With respect to the rejections made under 35 U.S.C. 101, the Applicant’s arguments filed on 08 June 2022, have been considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 11 of the remarks stating that “the invention of the present application does not only provide improvements of delivery management system. The technology proposed by the present invention is focusing into a new digital transformation (DX) technology for realizing interactions between customers and carriers (e.g. processing of additional orders, etc.)  in the delivery processes,” the Examiner respectfully disagrees. As stated in the Office Action above, the claims recite an abstract idea of managing shipment of goods. Further, under Step 2A, Prong 1 of the 2019 PEG, the claims fall into the enumerated grouping  of a certain method of organizing human activity and are directed to sales activities or behaviors. Next, under Step 2A, Prong 2 (2019 PEG), the additional elements in the claims are considered for integration of the abstract idea into practical application. The claims in this case recite the additional elements of a computer processing, a goods shipment management system, base terminals, the computer, the management server, a front end part, an electronic, and a terminal. The additional elements when considered in combination and individually, do not integrate the abstract idea into a practical application. The additional elements are described in a general manner and do not do more than apply the abstract idea by using a generically recited computer and computer components. Further, when considering the additional elements individually and in combination, they do not provide a technological improvement nor do they provide an improvement to the technical field of delivery management systems. The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0010]-[0011] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as “competition between short-time delivery services” and “improvement for delivering goods in a short time period is required”. Although the claims include computer technology such as a computer processing, a goods shipment management system, base terminals, the computer, the management server, a front end part, an electronic, and a terminal, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of managing the shipment of goods. The claimed process, while arguably resulting in improved delivery times and the management of the shipment goods, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve the shipment of goods, e.g. commercial process. As such, the claims do not recite specific technological improvements and the Examiner maintains the 101 rejection. 
With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, Applicant’s arguments are moot and new grounds of rejection have been applied. The Examiner is now relying on Sturm to disclose the claim limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Natarajan, C., et al. (PGP No. US 2017/0116572 A1), describes a system for purchasable item delivery comprising an electronic device at a storage area of a first store customer where items are purchased by the first store customer and temporarily stored after receipt from a retail establishment. 
Carmichael, C., et al. (Patent No. US 8,311,901 B1), describes systems and methods for distributing products using a wide area or global computer network, wherein a product is requested and the retailer fulfills the consumer request for product based upon the nearest retailer to the consumer that has current stock of the requested product. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625